        Case: 1:20-cv-01184-JG Doc #: 1 Filed: 05/29/20 1 of 10. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 Mario West,                                      No.
                       Plaintiff,
                                                  COMPLAINT
 v.
 Vine Beverage & Catering, Inc., an Ohio
 Corporation, Michael LaMalfa, Loretta
 Lamalfa, and Martin LaMalfa,
                       Defendants.



        Plaintiff, Mario West (“Plaintiff”), sues the Defendants, Vine Beverage & Catering, Inc.,

Michael LaMalfa, Loretta LaMalfa, and Martin LaMalfa (“Defendants”) and alleges as follows:

                                PRELIMINARY STATEMENT

        1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs, and

interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; Ohio Revised

Code Ann. (“ORC”) § 4111.01; and ORC § 4113.15 for Defendants’ failure to pay Plaintiff all

earned minimum wages and all earned wages.

        2.     The FLSA was enacted “to protect all covered workers from substandard wages

and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

(1981). Under the FLSA, employers must pay all non-exempt employees a minimum wage of

pay for all time spent working during their regular 40-hour workweeks. See 29 U.S.C. § 206(a).

Under the FLSA, employers must pay all non-exempt employees one and one-half their regular

rate of pay for all hours worked in excess of 40 hours in a workweek. See 29 U.S.C § 207.

        3.     ORC § 4111.01 establishes the law regarding minimum wage within the State of

Ohio.


                                               -1-
        Case: 1:20-cv-01184-JG Doc #: 1 Filed: 05/29/20 2 of 10. PageID #: 2




        4.       ORC § 4113.15 establishes the law regarding the payment of wages within the

State of Ohio.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of the United

States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. § 1367 because the

state law claims asserted herein are so related to claims in this action over which this Court has

subject matter jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.

        6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

giving rise to the claims of Plaintiff occurred within the Northern District of Ohio, and

Defendants regularly conduct business in and have engaged in the wrongful conduct alleged

herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                              PARTIES

        7.       At all material times, Plaintiff is an individual residing in Lake County, Ohio, and

is a former employee of Defendants.

        8.       At all material times, Defendant Vine Beverage & Catering, Inc. is a corporation

licensed to transact business in the State of Ohio. At all material times, Defendant Vine

Beverage & Catering, Inc. does business, has offices, and/or maintains agents for the transaction

of its customary business in Lake County, Ohio.

        9.       At all material times, Defendant Vine Beverage & Catering, Inc. does business as

“LaMalfa.”




                                                   -2-
        Case: 1:20-cv-01184-JG Doc #: 1 Filed: 05/29/20 3 of 10. PageID #: 3




       10.     At all relevant times, Defendant Vine Beverage & Catering, Inc. was an employer

under the FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in

the interest of an employer in relation to an employee. At all relevant times, Defendant Vine

Beverage & Catering, Inc. had the authority to hire and fire employees, supervised and

controlled work schedules or the conditions of employment, determined the rate and method of

payment, and maintained employment records in connection with Plaintiff’s employment with

Defendants. As a person who acted in the interest Vine Beverage & Catering, Inc. in relation to

the company’s employees, Defendant Vine Beverage & Catering, Inc. is subject to liability under

the FLSA.

       11.     Defendant Michael LaMalfa is an owner of Vine Beverage & Catering, Inc. and

was at all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

       12.     Under the FLSA, Defendant Michael LaMalfa is an employer. The FLSA defines

“employer” as any person who acts directly or indirectly in the interest of an employer in relation

to an employee. Defendant Michael LaMalfa is an owner of v, Inc. At all relevant times,

Michael LaMalfa had the authority to hire and fire employees, supervised and controlled work

schedules or the conditions of employment, determined the rate and method of payment, and

maintained employment records in connection with Plaintiff’s employment with Defendants. As

a person who acted in the interest of Defendants in relation to the company’s employees,

Michael LaMalfa is subject to individual liability under the FLSA.

       13.     Defendant Loretta LaMalfa is an owner of Vine Beverage & Catering, Inc. and

was at all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

       14.     Under the FLSA, Defendant Loretta LaMalfa is an employer. The FLSA defines

“employer” as any person who acts directly or indirectly in the interest of an employer in relation




                                               -3-
        Case: 1:20-cv-01184-JG Doc #: 1 Filed: 05/29/20 4 of 10. PageID #: 4




to an employee. Defendant Loretta LaMalfa is an owner of v, Inc. At all relevant times, Loretta

LaMalfa had the authority to hire and fire employees, supervised and controlled work schedules

or the conditions of employment, determined the rate and method of payment, and maintained

employment records in connection with Plaintiff’s employment with Defendants. As a person

who acted in the interest of Defendants in relation to the company’s employees, Loretta LaMalfa

is subject to individual liability under the FLSA.

       15.     Defendant Martin LaMalfa is an owner of Vine Beverage & Catering, Inc. and

was at all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

       16.     Under the FLSA, Defendant Martin LaMalfa is an employer. The FLSA defines

“employer” as any person who acts directly or indirectly in the interest of an employer in relation

to an employee. Defendant Martin LaMalfa is an owner of v, Inc. At all relevant times, Martin

LaMalfa had the authority to hire and fire employees, supervised and controlled work schedules

or the conditions of employment, determined the rate and method of payment, and maintained

employment records in connection with Plaintiff’s employment with Defendants. As a person

who acted in the interest of Defendants in relation to the company’s employees, Martin LaMalfa

is subject to individual liability under the FLSA.

       17.     At all material times, Defendants Vine Beverage & Catering, Inc., Michael

LaMalfa, Loretta LaMalfa, and Martin LaMalfa are Plaintiff’s “employer” as defined by Ohio

Revised Code § 4111, et seq.

       18.     At all material times, Defendants Vine Beverage & Catering, Inc., Michael

LaMalfa, Loretta LaMalfa, and Martin LaMalfa are Plaintiff’s “employer” as defined by Ohio

Revised Code § 4113, et seq.




                                                -4-
        Case: 1:20-cv-01184-JG Doc #: 1 Filed: 05/29/20 5 of 10. PageID #: 5




       19.     Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

       20.     Plaintiff, in his work for Defendants, was employed by an enterprise engaged in

commerce that had annual gross sales of at least $500,000.

       21.     At all relevant times, Plaintiff, in his work for Defendants, was engaged in

commerce or the production of goods for commerce.

       22.     At all relevant times, Plaintiff, in his work for Defendants, was engaged in

interstate commerce.

       23.     Plaintiff, in his work for Defendants, regularly handled goods produced or

transported in interstate commerce.

                                  NATURE OF THE CLAIM

       24.     Defendant owns and/or operates as Vine Beverage & Catering, Inc., an enterprise

located in Lake County, Ohio.

       25.     Plaintiff was hired by Defendants and worked for Defendants as a supervisor from

approximately December 2015 through approximately December 2020.

       26.     At all relevant times, Plaintiff’s job duties included, but were not limited to,

supervising employees in preparing, carrying out, and cleaning up catering events and banquets.

       27.     Defendants, in their sole discretion, agreed to pay Plaintiff $15.00 per hour for all

hours he worked.

       28.     Plaintiff worked for approximately five years for Defendants.

       29.     During the final workweek of Plaintiff’s employment with Defendants, he worked

approximately 35 hours.




                                                -5-
       Case: 1:20-cv-01184-JG Doc #: 1 Filed: 05/29/20 6 of 10. PageID #: 6




       30.    Defendants paid Plaintiff no wages whatsoever for the final two workweeks of his

employment.

       31.    As a result of not having paid any wage whatsoever to Plaintiff for the final tow

workweeks of his employment with Defendants, Defendants failed to pay the applicable

minimum wage to Plaintiff.

       32.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).

       33.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated ORC § 4111.

       34.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated ORC § 4113.

       35.    Defendants have and continue to violate the FLSA by not paying Plaintiff the full

applicable minimum wage for all hours worked during his regular workweeks.

       36.    Defendants have and continue to violate ORC § 4111 by not paying Plaintiff the

full applicable minimum wage for all hours worked during his regular workweeks.

       37.    Defendants have and continue to violate the ORC § 4113 by not paying Plaintiff

any wage whatsoever for all hours worked during his regular workweeks.

       38.    Plaintiff is a covered employee within the meaning of the FLSA.

       39.    Plaintiff is a covered employee within the meaning of ORC § 4111.

       40.    Plaintiff is a covered employee within the meaning of ORC § 4113.

       41.    Plaintiff was a non-exempt employee.

       42.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff of his

rights under the FLSA.




                                               -6-
          Case: 1:20-cv-01184-JG Doc #: 1 Filed: 05/29/20 7 of 10. PageID #: 7




          43.   Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

          44.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal amount as liquidated

damages, interest, and reasonable attorney’s fees and costs of this action under 29 U.S.C. §

216(b).

          45.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal to twice the unpaid

wages as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under §34(a) of Article II of the Ohio Constitution.

          46.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, liquidated damages, interest, and attorneys’ fees

under ORC § 4113.

                       COUNT ONE: FAIR LABOR STANDARDS ACT
                          FAILURE TO PAY MINIMUM WAGE

          47.   Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

          48.   Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final two workweeks of his

employment.

          49.   Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).




                                                 -7-
        Case: 1:20-cv-01184-JG Doc #: 1 Filed: 05/29/20 8 of 10. PageID #: 8




       50.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Mario West, individually, respectfully request that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid minimum

wages, plus an additional equal amount as liquidated damages, prejudgment and post-judgment

interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any additional

relief this Court deems just and proper.

                      COUNT TWO: OHIO REVISED CODE § 4111.01
                         FAILURE TO PAY MINIMUM WAGE

       51.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       52.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final two workweeks of his

employment.

       53.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates ORC § 4111.01.

       54.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional amount as liquidated damages,

together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Mario West, individually, respectfully requests that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid minimum

wages, plus an additional amount equal to twice the unpaid minimum wages, prejudgment and




                                                 -8-
        Case: 1:20-cv-01184-JG Doc #: 1 Filed: 05/29/20 9 of 10. PageID #: 9




post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action, and

any additional relief this Court deems just and proper.

                      COUNT THREE: OHIO REVISED CODE § 4113
                          FAILURE TO PAY WAGES OWED

       55.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       56.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final two workweeks of his

employment.

       57.     Defendants’ practice of willfully failing to pay Plaintiff wages for labor

performed violates ORC § 4113.

       58.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, costs, and reasonable attorney fees.

       WHEREFORE, Plaintiff, Mario West, individually, respectfully requests that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid wages,

liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and proper.




                                                -9-
Case: 1:20-cv-01184-JG Doc #: 1 Filed: 05/29/20 10 of 10. PageID #: 10




RESPECTFULLY SUBMITTED this 29th day of May, 2020.

                               BENDAU & BENDAU PLLC

                               By: /s/ Clifford P. Bendau, II
                               Clifford P. Bendau, II (OH No. 0089601)
                               Christopher J. Bendau
                               BENDAU & BENDAU PLLC
                               P.O. Box 97066
                               Phoenix, Arizona 85060
                               Telephone AZ: (480) 382-5176
                               Email: cliffordbendau@bendaulaw.com
                                       chris@bendaulaw.com



                               THE LAW OFFICES OF SIMON & SIMON
                               By: /s/ James L. Simon
                               James L. Simon (OH No. 0089483)
                               6000 Freedom Square Dr.
                               Independence, OH 44131
                               Telephone: (216) 525-8890
                               Facsimile: (216) 642-5814
                               Email: jameslsimonlaw@yahoo.com




                                 -10-
